 



Exhibit (10)(s)
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
     This Amendment No. 2 dated December 20, 2005 (the “Amendment”), to the
Employment Agreement dated November 1, 2001 and amended as of June 22, 2004 (as
amended, the “Employment Agreement”) made and entered into by and between
Wachovia Corporation (the “Corporation”) and Jean E. Davis (the “Executive”);
RECITALS
     WHEREAS, Section 409A of the Internal Revenue Code (as amended, the “Code”)
requires delayed commencement of payments to “key employees” in order to avoid a
prohibited payment under Code Section 409A(a)(2);
     WHEREAS, the Executive has been and it is contemplated that the Executive
will continue to be designated as a “key employee” of the Corporation as that
term is defined under Code Section 416(i);
     WHEREAS, the Corporation and the Executive desire to amend the Employment
Agreement in order to comply with the requirements of Code Section 409A and the
rules promulgated thereunder and provide for a Code Section 409A(a)(2) deferral
period as necessary to avoid a prohibited payment and prevent any imposition of
certain tax penalties on the Executive;
     NOW, THEREFORE, the Corporation and Executive mutually agree as follows:
     1. The following new Section 4(f) is added immediately following
Section 4(e):
     “(f) Delayed Payment Date. Notwithstanding any provision to the contrary in
this Agreement, if the Executive is deemed at the time to be a “key employee”
within the meaning of that term under Internal Revenue Code Section 416(i) and
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Internal Revenue Code Section 409A(a)(2), no payments or
benefits to which the Executive otherwise becomes entitled under this Agreement
shall be made or provided to the Executive prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of the Executive’s
“separation from service” (as such term is defined in Treasury Regulations
issued under Internal Revenue Code Section 409A) or (ii) the date of the
Executive’s death. Upon the expiration of the applicable Internal Revenue Code
Section 409A(a)(2) deferral period referred to in the preceding sentence, all
payments and benefits deferred pursuant to this Section 4(f) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such deferral) shall be paid or reimbursed to the Executive in a lump sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.”
     2. This Amendment constitutes an amendment to the Employment Agreement
pursuant to Section 11(a) of the Employment Agreement. All provisions of the
Employment Agreement not affected by this Amendment shall remain in full force
and effect and shall continue to be binding obligations of both parties hereto.
Capitalized terms used in this Amendment but not defined herein shall have the
meanings assigned thereto in the Employment Agreement.

 



--------------------------------------------------------------------------------



 



3. This Amendment may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.
[Signatures appear on following page.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Amendment to the
Employment Agreement to be executed and delivered by its duly authorized
officer, and the Executive has executed and delivered this Amendment to the
Employment Agreement as of the date written above.

                  WACHOVIA CORPORATION           [SEAL]
 
               
 
          ATTEST:    
 
               
By:
  /s/ G. Kennedy Thompson       /s/ Mark C. Treanor    
 
               
Name:
  G. Kennedy Thompson       Mark C. Treanor    
Title:
  Chief Executive Officer       Secretary    
 
                EXECUTIVE            
 
                /s/ Jean E. Davis   (SEAL)                       Jean E. Davis  
         

 